Citation Nr: 1234677	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis with history of nasal polyps.

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

5.  Entitlement to service connection for a liver disability, including autoimmune hepatitis.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1988 to November 1988, from May 1995 to May 1998, from November 2003 to May 2005, and from February 2008 to March 2008.

These matters come before the Board of Veterans' Appeals (BVA or Board) from October 2008 and November 2008 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record (in a statement received in May 2009), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for sinusitis with history of nasal polyps and entitlement to service connection for a liver disability (including autoimmune hepatitis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A right knee disability was not noted on the Veteran's entrance to active service.

2.  The Veteran did not sustain a right knee injury or disease in service.

3.  Symptoms of a right knee disorder were not chronic in service.

4.  Symptoms of a right knee disorder have not been continuous since service.

5.  Right knee arthritis was not present within one year of separation from service in November 1988, May 1998, or May 2005.

6.  The Veteran does not have a currently diagnosed right knee disability that is related to active service.

7.  The Veteran did not sustain a left knee injury or disease in service.

8.  Symptoms of a left knee disorder were not chronic in service.

9.  Symptoms of a left knee disorder have not been continuous since service.

10.  The Veteran does not have a currently diagnosed left knee disability related to active service.

11.  The Veteran did not sustain an injury or disease of the digestive system in service.

12.  Symptoms of a digestive disorder were not chronic in service.

13.  Symptoms of digestive disorder were not continuous after service.

14.  The Veteran's currently diagnosed GERD is not etiologically related to service.

15.  The Veteran did not sustain an injury or disease of the cardiovascular system in service.

16.  Elevated blood pressure readings or symptoms of hypertension were not chronic in service.

17.  Elevated blood pressure readings or symptoms of hypertension have not been continuous since service.

18.  Hypertension was not present within one year of separation from service in November 1988, May 1998, or May 2005.

19.  The Veteran's currently diagnosed hypertension is not related to active service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

2.  Left knee disability was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  GERD was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Hypertension was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the May 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  

Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In August 2008 the Veteran underwent a VA examination that addressed the medical matters presented by the issue of service connection for right knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion (in the September 2008 addendum) is more than adequate.  The examiner elicited information concerning the Veteran's military service, and the opinion considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records; a supporting rationale for the opinion was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In this case, because the weight of the evidence demonstrates no in-service injury or disease or event of the left knee, digestive system, or cardiovascular system, there is no duty to provide a VA medical examination regarding the issues of service connection for left knee disability, GERD, or hypertension.  Because there is no in-service injury or disease or event to which a competent medical opinion could relate the left knee, digestive system, or cardiovascular system disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating those claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-5 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities of left knee, GERD, or hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.

In other words, any medical opinion which purported to provide a nexus between the Veteran's left knee, GERD, and hypertension and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the aforementioned claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In short, the Board finds that VA's duty to assist in obtaining VA examinations has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA.  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases such as arthritis or hypertension to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Knee Disability

The Veteran contends that he has right knee disability as a result of his active service.  The Veteran's representative has argued that the Veteran's right knee disability preexisted service and was aggravated by service.

The entrance examination for the Veteran's first period of service (February 1988), which included X-rays, noted no right knee disability.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to his first period of active duty service beginning in August 1988.  Further, there is not clear and unmistakable evidence that a right knee disability existed prior to service.  While private medical records indicate that the Veteran underwent a right knee arthroscopy in 1979 (findings from that procedure resulted in assessing the Veteran with only a contusion), extensive evaluation in July 1988 by service personnel revealed no right knee abnormality.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right knee injury or disease in service, and that right knee symptoms were not chronic in service.  The Veteran's service treatment records, from all periods of service, do not reflect any complaints, diagnosis, or treatment of right knee problems.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right knee disorder have not been continuous since his various service separations.  While the Veteran is competent to report symptoms observable by him, his statements of continuity of symptomatology are deemed to be less than credible.  In contrast to his current assertions, in April 1992, March 2001, February 2003, October 2004, and April 2005 the Veteran specifically indicated that he had no knee problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran.)

It appears that no right knee disability was noted until months after service separation in August 2008.  While the Veteran is competent to state that he had right knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of right knee symptoms in service and since service, made in the context of the May 2008 claim for service connection (disability compensation) for right knee disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that right knee arthritis was not present, including to a 10 percent degree, within one year of separation from service in November 1988, May 1998, or May 2005 as required to meet the criteria for presumptive service connection for the "chronic" disease of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  As such, the presumptive provisions for chronic disability of right knee arthritis manifesting within one year of service do not apply.  Because the Veteran's right knee arthritis manifested years after service rather than during the first post-service year, service connection for arthritis on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for the Veteran's ACDUTRA from February 2008 to March 2008, the Board notes that the presumptive periods do not apply to ACDUTRA and consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right knee disability is not otherwise related to his active service.  38 C.F.R. § 3.303(d).  While the August 2008 VA examiner has indicated that the Veteran's right knee disability was aggravated in service, the question of aggravation is not before the Board because the Veteran was presumed sound on entry into service.  See 38 U.S.C.A. § 1111.  The question before the Board is one of service incurrence, that is, whether right knee disability either began during service or is related to some injury, disease, or event during service, which is a different and lower standard than the requirement that the evidence show aggravation in service.  See 38 C.F.R. § 3.303.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disorder.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while the Veteran is competent to report knee pain, swelling, stiffness, and many functional limitations of the knee that he experienced at any time, he is not competent to diagnose arthritis or relate the diagnosis to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;
38 C.F.R. § 3.102.

Service Connection for Left Knee Disability

The Veteran contends that he has left knee disability as a result of strenuous running and training during service.

The Board finds that the Veteran did not sustain an injury or disease of the left knee during service, and did not experience chronic left knee symptoms in service.  The Veteran's service treatment records, from all periods of service, do not show treatment for or symptoms of a left knee disability.  The Veteran has not provided statements or testimony of chronic symptoms in service.

The Board also finds that the evidence shows that symptoms of left knee disability were not continuous after service separation.  In fact, it is unclear if the Veteran even has a current left knee disability.  While an August 2008 left knee X-ray revealed minor old trauma, the Veteran had essentially full range of motion at the August 2008 VA examination and the assessment was essentially left knee pain.  A service connection claim requires, at a minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board here observes that reports of pain does not equate to a diagnosis of current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  At any rate, in contrast to his current assertions, in April 1992, March 2001, February 2003, October 2004, and April 2005 the Veteran specifically indicated that he had no knee problems.  See Curry, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran.)  The Veteran's assertions of a continuity of left knee symptomatology are deemed to be less than credible.

The Board further finds that the weight of the evidence demonstrates that the Veteran's left knee disorder symptoms is not etiologically related to service.  There is no competent evidence of a nexus between left knee disorder symptoms and any of the periods of the Veteran's service; indeed, there is no in-service injury, disease, or event to which any currently diagnosed left knee disability could be related to service by medical opinion. 

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  While the Veteran is competent to state that he had left knee problems, symptoms, or functional limitations in service or at any time thereafter, the Veteran does not have the necessary medical training and/or expertise to diagnose left knee disability, especially a diagnosis as complex as arthritis that requires X-ray or similar clinical testing, or to opine that he has current left knee disability that, in the absence of continuous post-service symptoms, is otherwise related to service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left knee disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for GERD

The Veteran contends that he had GERD during service but had never been diagnosed with it.

The Board finds that the Veteran did not sustain an injury or disease of the digestive system in service, and did not experience chronic symptoms of stomach problems or GERD symptoms in service.  While a January 1998 service treatment record noted that the Veteran complained of vomiting, the Veteran denied severe stomach cramping, and the assessment was essentially rule out virus.  In sum, the service treatment records do not show treatment for or symptoms consistent with stomach problems.

The Board also finds that the evidence shows that symptoms of digestive problems were not continuous after service separation.  GERD was not diagnosed until 2007 and the Veteran indicated in April 1992, March 2001, February 2003, October 2004, and April 2005 that he had no stomach or digestive problems.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed GERD is not etiologically related to service.  There is no competent evidence of a nexus between GERD and service.  While the Veteran is competent to state that he had stomach problems in service, he does not have the necessary medical training and/or expertise to opine as to whether current GERD is related to service.  Jandreau, 492 F.3d 1372.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for GERD.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

At the August 2008 VA examination the Veteran asserted that his hypertension began in 2006.  The Veteran's representative has essentially asserted that the Veteran may have had elevated blood pressure readings within his first year of separation from service in May 2005.

After a review of all the evidence, the Board finds that the Veteran did not sustain an injury or disease of the cardiovascular system in service, and did not experience chronic symptoms of hypertension, including elevated blood pressure readings, in service.  The service treatment records do not show treatment for or symptoms consistent with hypertension.  In this regard, the Veteran's blood pressure readings during service include 135/88 (February 2003), 117/82 (October 2004), and 127/70 (February 2005).  

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since his various service separations.  In contrast to his current assertions, in April 1992, March 2001, February 2003, the Veteran did not indicate that he had any problems with hypertension.

It appears that hypertension was noted until September 2007.  As such, hypertension was not present - to any degree - within one year of separation from service in November 1988, May 1998, or May 2005.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  As such, the presumptive provisions for hypertension manifesting within one year of service are not met.  Because the Veteran's hypertension manifested years after service rather than during the first post-service year, service connection for arthritis on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for the Veteran's ACDUTRA from February 2008 to March 2008, the Board notes that there is no indication that hypertension was aggravated by this period of service.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hypertension is not etiologically related to service.  There is no competent evidence of a nexus between hypertension and service.  The Veteran does not have the necessary medical training and/or expertise to diagnose hypertension or opine as to whether he has hypertension related to service.  Jandreau.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.

Service connection for GERD is denied.

Service connection for hypertension is denied.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the VA Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.


Service Connection for Liver Disorder

In this Veteran's case, the Board notes that there is competent evidence of a current disability or persistent or recurrent symptoms of a liver disability.  The August 2008 VA examination noted a diagnosis of autoimmune hepatitis.  With regard to injury, disease, or event in service or a service-connected disability, the RO has noted that the Veteran had elevated liver function tests in 2005, apparently during service.  As such, and on the question of relationship of current disability to service or a service-connected disability, there is some indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  Further, the Board finds that there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Under these circumstances, an examination and medical nexus opinion is required on the questions of whether the Veteran's current liver disability is related to service.

Service Connection for Sinusitis

As for the issue of entitlement to service connection for sinusitis, the Veteran reported in February 1988, prior to his first period of service, that he had had nasal polyps in 1987.  A sinus disability was not "noted" on the February 1988 medical evaluation report.  The Veteran was treated for sinusitis during his periods of active service.  In October 2008 the Veteran underwent a VA sinusitis examination.

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In October 2008 the Veteran underwent a VA sinusitis examination.  The Board finds that the October 2008 VA examiner's opinion is not adequate as the opinion failed to address whether the Veteran's sinusitis (which was not "noted" upon entry into service) clearly and unmistakably existed prior to service and, if so, whether the preexisting sinusitis clearly and unmistakably was not aggravated during service.  For this reason, an additional examination and medical opinion is required.

Accordingly, the issues of entitlement to service connection for sinusitis with history of nasal polyps and entitlement to service connection for a liver disability (including autoimmune hepatitis) are REMANDED for the following action:

1.  The AOJ should request all VA treatment (medical) records (not already of record) from January 2012 to the present and associate them with the Veteran's claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination regarding his liver disorder.  The examiner should be provided the relevant documents in the claims file for review, and any indicated studies should be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide the following opinion: 

Is it at least as likely as not that any current liver disability, including autoimmune hepatitis, that the Veteran has began in service or is related to service?  Specifically note and discuss any laboratory results during service and discuss whether any results suggest liver disease during service.  

The examiner should provide an explanation (reasons) for the opinion.

3.  The Veteran should be scheduled for the appropriate VA respiratory or sinus disorders examination.  The VA examiner should be provided the relevant documents in the Veteran's claims file for review, and any indicated studies should be completed.  Following examination of the Veteran and review of the claims file, the VA examiner should provide the following opinions:

a.  Did the Veteran's sinusitis clearly and unmistakably pre-exist active duty service in February 1988?

b.  If it is your opinion that the sinusitis disorder preexisted service, is it clear and unmistakable that the sinusitis disorder did not permanently worsen in severity during service beyond the natural progress of the disease?

c.  If the examiner concludes that the Veteran's sinusitis did not pre-exist service in February 1988 or that the preexisting sinusitis was permanently worsened by service beyond the natural progression, the examiner should then provide the following opinion: 
Is it is at least as likely as not (probability 50 percent of more) that any current sinusitis disability is directly related to the complaints noted during service, that is, whether the current sinusitis disability began in service.

4.  The AOJ should then readjudicate the issues of service connection for sinusitis with history of nasal polyps and service connection for a liver disability, including autoimmune hepatitis.  If either of the benefits sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


